407 S.W.2d 467 (1966)
The STATE BOARD OF WATER ENGINEERS et al., Petitioners,
v.
James T. SLAUGHTER et al., Respondents.
No. A-10413.
Supreme Court of Texas.
July 13, 1966.
Rehearing Denied November 16, 1966.
Waggoner Carr, Atty. Gen., Austin, F. R. Booth and Linward Shivers, Asst. Attys. Gen., for petitioners.
McWhorter, Cobb, Johnson & Cobb, Lubbock, Maurice Bullock, Fort Stockton, for respondents.

ON MOTION FOR REHEARING

APPLICATION FOR WRIT OF ERROR
PER CURIAM
Our order dismissing this application for writ of error for want of jurisdiction is set aside and the application is reinstated.
This application is refused, no reversible error. Rule 483, Texas Rules of Civil Procedure. However, our refusal is not to be construed as passing upon the holding of the Court of Civil Appeals that the water rights acquired by Slaughter are measured by and limited to the acreage put to beneficial use by continued and diligent development by the appropriator. 382 S.W.2d 111. This question has not been brought before us by point of error.